Exhibit 10.1

 

AMYLIN PHARMACEUTICALS, INC.

 

2003 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN

 

ADOPTED APRIL 2, 2003

APPROVED BY STOCKHOLDERS MAY 14, 2003

EFFECTIVE DATE: APRIL 2, 2003
LAST AMENDED: MARCH 16, 2009

 

1.                                      PURPOSES AND RELATIONSHIP WITH THE
COMPANY’S 2001 EQUITY INCENTIVE PLAN.

 

(a)                                  Eligible Option Recipients.  The persons
eligible for Initial Grants and Annual Grants are the Non-Employee Directors of
the Company.

 

(b)                                  Available Options.  The purpose of the Plan
is to provide a means by which Non-Employee Directors may be given an
opportunity to benefit from increases in the value of the Common Stock through
the granting of Nonstatutory Stock Options.

 

(c)                                  General Purpose.  The Company, by means of
the Plan, seeks to retain the services of its Non-Employee Directors, to secure
and retain the services of new Non-Employee Directors and to provide incentives
for such persons to exert maximum efforts for the success of the Company and its
Affiliates.

 

(d)                                  Relationship with the Company’s 2001 Equity
Incentive Plan.  All Options granted pursuant to the Plan shall be deemed to
have been issued under and pursuant to the terms of the Incentive Plan and
subject to all the terms and conditions of the Incentive Plan except to the
extent otherwise provided for in the Plan.  In the event that any of the terms
or conditions of the Incentive Plan are inconsistent with or in conflict with
any of the terms or conditions of the Plan or the Options, the terms and
conditions of the Plan or the Options shall control.

 

2.                                      DEFINITIONS.

 

(a)                                  “Affiliate” means any parent corporation or
subsidiary corporation of the Company, whether now or hereafter existing, as
those terms are defined in Sections 424(e) and (f), respectively, of the Code.

 

(b)                                  “Annual Grant” means an Option granted
annually to all Non-Employee Directors who meet the criteria specified in
subsection 6(b) of the Plan.

 

(c)                                  “Annual Meeting” means the annual meeting
of the stockholders of the Company.

 

(d)                                  “Board” means the Board of Directors of the
Company.

 

(e)                                  “Change in Control” means the occurrence of
any of the following: (i) any “person,” as such term is used in Sections
13(d) and 14(d) of the Exchange Act (other than the Company, a subsidiary, an
affiliate, or a Company employee benefit plan, including any trustee

 

1

--------------------------------------------------------------------------------


 

of such plan acting as trustee) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 50% or more of the combined voting power of the
Company’s then outstanding securities other than by virtue of a merger,
consolidation or similar transaction; (ii) there is consummated a sale or other
disposition of all or substantially all of the assets of the Company (other than
a sale to an entity where at least 50% of the combined voting power of the
voting securities of such entity are owned by the stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale); (iii) there is consummated a merger, consolidation or
similar transaction involving (directly or indirectly) the Company and,
immediately after the consummation of such transaction, the stockholders
immediately prior to the consummation of such transaction do not own, directly
or indirectly, outstanding voting securities representing more than 50% of the
combined outstanding voting power of the surviving entity in such transaction or
more than 50% of the combined outstanding voting power of the parent of the
surviving entity in such transaction.

 

(f)                                    “Code” means the Internal Revenue Code of
1986, as amended.

 

(g)                                 “Common Stock” means the common stock of the
Company.

 

(h)                                 “Company” means Amylin
Pharmaceuticals, Inc., a Delaware corporation.

 

(i)                                    “Consultant” means any person, including
an advisor, whether an individual or an entity, (i) engaged by the Company or an
Affiliate to render consulting or advisory services and who is compensated for
such services or (ii) who is a member of the Board of Directors of an Affiliate
and who is compensated for such services.  However, the term “Consultant” shall
not include Directors who are not compensated by the Company for their services
as Directors, and the payment of a director’s fee by the Company for services as
a Director shall not cause a Director to be considered a “Consultant” for
purposes of the Plan.

 

(j)                                    “Continuous Service” means that the
Optionholder’s service with the Company or an Affiliate, whether as an Employee,
Director or Consultant, is not interrupted or terminated.  An Optionholder’s
Continuous Service shall not be deemed to have terminated by reason of a change
in the capacity in which such Optionholder renders service to the Company or an
Affiliate as an Employee, Consultant or Director or a change in the entity for
which such Optionholder renders such service, provided that there is otherwise
no interruption or termination of such Optionholder’s Continuous Service.  For
example, a change in status from a Non-Employee Director of the Company to a
Consultant of an Affiliate or an Employee of the Company will not constitute an
interruption of Continuous Service.  The Board or the chief executive officer of
the Company, in that party’s sole discretion, may determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by that party, including sick leave, military leave or any other
personal leave.

 

(k)                                “Director” means a member of the Board of
Directors of the Company.

 

(l)                                    “Employee” means any person employed by
the Company or an Affiliate.  A person shall not be deemed an Employee by reason
of such person’s service as a Director and/or payments of director’s fees to
such person.

 

2

--------------------------------------------------------------------------------


 

(m)                              “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(n)                                 “Fair Market Value” means, as of any date,
the value of the Common Stock determined as follows:

 

(i)                                    If the Common Stock is listed on any
established stock exchange or traded on any established market, the Fair Market
Value of a share of Common Stock shall be the closing sales price for such stock
as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable.

 

(ii)                                Unless otherwise provided by the Board, if
there is no closing sales price for the Common Stock on the date of
determination, then the Fair Market Value shall be the closing selling price on
the last preceding date for which such quotation exists.

 

(iii)                            In the absence of such markets for the Common
Stock, the Fair Market Value shall be determined in good faith by the Board and
in a manner that complies with Section 409A and 422 of the Code.

 

(o)                                  “Incentive Plan” means the Company’s 2001
Equity Incentive Plan or any successor equity incentive plan thereto.

 

(p)                                  “Initial Grant” means an Option granted to
a Non-Employee Director who meets the criteria specified in subsection 6(a) of
the Plan.

 

(q)                                  “Non-Employee Director” means a Director
who is not an Employee.

 

(r)                                  “Nonstatutory Stock Option” means an Option
not intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

 

(s)                                  “Option” means a Nonstatutory Stock Option
granted pursuant to the Plan.

 

(t)                                    “Optionholder” means a person to whom an
Option is granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Option.

 

(u)                                 “Plan” means this Amylin
Pharmaceuticals, Inc. 2003 Non-Employee Directors’ Stock Option Plan.

 

(v)                                   “Rule 16b-3” means Rule 16b-3 promulgated
under the Exchange Act or any successor to Rule 16b-3, as in effect from time to
time.

 

3.                                      ADMINISTRATION.

 

(a)                                  Administration by Board.  The Board shall
administer the Plan.

 

(b)                                  Powers of Board.  The Board shall have the
power, subject to, and within the limitations of, the express provisions of the
Plan:

 

3

--------------------------------------------------------------------------------


 

(i)                                    To determine the provisions of each
Option to the extent permitted in the Plan.

 

(ii)                                To construe and interpret the Plan and
Options granted under it, and to establish, amend and revoke rules and
regulations for its administration.  The Board, in the exercise of this power,
may correct any defect, omission or inconsistency in the Plan, in a manner and
to the extent it shall deem necessary or expedient to make the Plan fully
effective.

 

(iii)                            To amend the Plan as provided in Section 10.

 

(iv)                               Generally, to exercise such powers and to
perform such acts as the Board deems necessary or expedient to promote the best
interests of the Company which are not in conflict with the provisions of the
Plan.

 

(c)                                  Effect of Board’s Decision.  All
determinations, interpretations and constructions made by the Board in good
faith shall not be subject to review by any person and shall be final, binding
and conclusive on all persons.

 

4.                                      OPTIONS ISSUED UNDER INCENTIVE PLAN.

 

All Options granted pursuant to the Plan shall be deemed to have been issued
under the Incentive Plan, and the shares of Common Stock issuable upon exercise
of such Options shall be issuable out of the shares reserved for issuance under
the Incentive Plan pursuant to Section 4 of the Incentive Plan.

 

5.                                      ELIGIBILITY.

 

The Options as set forth in Section 6 automatically shall be granted under the
Plan to all Non-Employee Directors in accordance with the provisions of
Section 6.

 

6.                                      NON-DISCRETIONARY GRANTS.

 

(a)                                  Initial Grants.  Each person who is elected
or appointed by the Board or stockholders of the Company for the first time to
be a Non-Employee Director subsequent to April 2, 2003 and who has not served as
a Director at any time during the two-year period immediately preceding the date
of such election or appointment, automatically shall, upon the date of his or
her initial election or appointment to be a Non-Employee Director, be granted an
Initial Grant to purchase thirty thousand (30,000) shares of Common Stock on the
terms and conditions set forth herein, which Initial Grant shall be effective as
of the date of such election or appointment.

 

(b)                                  Annual Grants.  Immediately following each
Annual Meeting held after April 2, 2003, each Non-Employee Director
automatically shall be granted, effective as of the date of such Annual Meeting
(and in addition to any Initial Grant granted pursuant to Section 6(a)) an
Annual Grant to purchase twenty thousand (20,000) shares of Common Stock on the
terms and conditions set forth herein.

 

4

--------------------------------------------------------------------------------


 

7.                                      OPTION PROVISIONS.

 

Each Option granted shall include (through incorporation of provisions hereof by
reference in the Option or otherwise) the substance of each of the following
provisions, and may include other provisions to the extent those provisions are
permitted or required by the Incentive Plan and are not inconsistent with or in
conflict with the terms and conditions of the Plan:

 

(a)                                  Term.  No Option shall be exercisable after
the expiration of seven (7) years from the date it was granted.

 

(b)                                  Exercise Price.  The exercise price of each
Option shall be one hundred percent (100%) of the Fair Market Value of the
Common Stock subject to the Option on the date the Option is granted. 
Notwithstanding the foregoing, an Option may be granted with an exercise price
lower than that set forth in the preceding sentence if such Option is granted
pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) of the Code.

 

(c)                                  Vesting Schedule.  The Option shall vest
and become exercisable as follows:

 

(i)                                    Initial Grants:  (A) if the applicable
Optionholder’s Continuous Service continues through the date that is one
(1) year from the date of grant thereof (the “Anniversary Date”), such Option
shall become exercisable as of the Anniversary Date with respect to one-fourth
(1/4th) of the total number of shares of Common Stock subject to such Option;
and (B) over the thirty-six month period following the Anniversary Date, for so
long as the applicable Optionholder’s Continuous Service continues, such Option
shall become exercisable with respect to an additional one forty-eighth (1/48)
of the total number of shares of Common Stock subject to such Option on each
monthly anniversary of the Anniversary Date until such Option has become fully
exercisable.

 

(ii)                                Annual Grants:  such Option shall become
exercisable in equal monthly increments over a period of one (1) year from the
date of grant of such Option for so long as the applicable Optionholder’s
Continuous Service continues.

 

8.                                      MISCELLANEOUS.

 

The Board shall have the power to accelerate the time at which an Option may
first be exercised or the time during which an Option or any part thereof will
vest in accordance with the Plan, notwithstanding the provisions in the Option
stating the time at which it may first be exercised or the time during which it
will vest.

 

9.                                      ADJUSTMENTS UPON CHANGES IN STOCK.

 

(a)                                  Capitalization Adjustments.  If any change
is made in the Common Stock subject to the Incentive Plan, or subject to any
Option, without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan will be appropriately adjusted in the class(es)

 

5

--------------------------------------------------------------------------------


 

of securities subject to Options granted under the Plan and the number of
securities to be issued upon the exercise of Options granted pursuant to
subsection 6(a) and 6(b), and the outstanding Options will be appropriately
adjusted in the class(es) and number of securities and price per share of Common
Stock subject to such outstanding Options.  The Board shall make such
adjustments, and its determination shall be final, binding and conclusive.  (The
conversion of any convertible securities of the Company shall not be treated as
a transaction “without receipt of consideration” by the Company.)

 

(b)                                  Dissolution or Liquidation.  In the event
of a dissolution or liquidation of the Company, then all outstanding Options
shall terminate immediately prior to such event.

 

(c)                                  Asset Sale, Merger, Consolidation or
Reverse Merger.  In the event of (i) a sale, lease or other disposition of all
or substantially all of the assets of the Company, (ii) a merger or
consolidation in which the Company is not the surviving corporation or (iii) a
reverse merger in which the Company is the surviving corporation but the shares
of Common Stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise (individually, a “Corporate Transaction”), then any surviving
corporation or acquiring corporation shall assume any Options outstanding under
the Plan or shall substitute similar options (including options to acquire the
same consideration paid to the stockholders in the Corporate Transaction for
those outstanding under the Plan).  In the event any surviving corporation or
acquiring corporation refuses to assume such Options or to substitute similar
options for those outstanding under the Plan, then with respect to Options held
by Optionholders whose Continuous Service has not terminated, the vesting of
such Options (and, if applicable, the time during which such Options may be
exercised) shall be accelerated in full, and the Options shall terminate if not
exercised (if applicable) at or prior to the Corporate Transaction.  With
respect to any other Options outstanding under the Plan, such Options shall
terminate if not exercised (if applicable) prior to the Corporate Transaction.

 

(d)                                  Change in Control.  Notwithstanding any
other provisions of the Plan to the contrary, if a Change in Control occurs and
the Optionholder’s Continuous Service has not terminated prior to the effective
date of such Change in Control, then the vesting and exercisability of the
shares of Common Stock subject to the Optionholder’s Options shall be
accelerated in full as of the effective date of the Change in Control. 
Following such Change in Control (other than a Change in Control resulting from
a plan of complete dissolution or liquidation of the Company) and
notwithstanding any other provision of the Plan to the contrary and provided
that the Optionholder’s Continuous Service has not terminated prior to the
effective date of the Change in Control, then the Optionholder’s Options shall
expire on the earliest of (i) 12 months following the effective date of such
Change in Control or (ii) the expiration of the term of the Option.

 

(e)                                  Parachute Payments.  If any payment or
benefit the Optionholder would receive pursuant to a Change in Control from the
Company or otherwise would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, or any comparable successor provisions, and
(ii) but for this subsection, be subject to the excise tax imposed by
Section 4999 of the Code, or any comparable successor provisions (the “Excise
Tax”), then such payment or benefit shall be either (x) provided to the
Optionholder in full or (y) provided to the

 

6

--------------------------------------------------------------------------------


 

Optionholder as to such lesser extent which would result in no portion of the
payment or benefit being subject to the Excise Tax, whichever of the foregoing
amounts, when taking into account applicable federal, state, local and foreign
income and employment taxes, the Excise Tax, and any other applicable taxes (all
computed at the highest applicable marginal rate), results in the receipt by the
Optionholder, on an after-tax basis, of the greatest amount of payment or
benefits, notwithstanding that all or some portion of such payment or benefits
may be taxable under the Excise Tax.  Unless the Company and the Optionholder
otherwise agree in writing, any determination required under this subsection
shall be made in writing in good faith by the accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the Change in Control.  If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a different nationally
recognized accounting firm to make the determinations required hereunder (the
accounting firm so engaged pursuant to the two immediately preceding sentences,
the “Accountants”).  If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the payments or benefits equal the
amount determined pursuant to clauses (x) and (y) above, reduction shall occur
in the following order unless the Optionholder elects in writing a different
order (provided, however, that such election shall be subject to Company
approval if made on or after the effective date of the event that triggers the
payments or benefits): reduction of cash payments; cancellation of accelerated
vesting of Options; reduction of employee benefits.  In the event that
acceleration of vesting of Options is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant of the
Optionholder’s Options unless the Optionholder elects in writing a different
order for cancellation.  For purposes of making the calculations required by
this subsection, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code, and other
applicable legal authority.  The Company and the Optionholder shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this subsection.  The Company
shall bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this subsection.

 

If, notwithstanding any reduction described in this subsection, the Internal
Revenue Service (the “IRS”) determines that the Optionholder is liable for the
Excise Tax as a result of the receipt of a payment or benefits as described
above, then the Optionholder shall be obligated to pay back to the Company,
within thirty (30) days after a final IRS determination or in the event that the
Optionholder challenges the final IRS determination, a final judicial
determination, a portion of the payment or benefits equal to the “Repayment
Amount.”  The Repayment Amount with respect to the payment or benefits shall be
the smallest such amount, if any, as shall be required to be paid to the Company
so that the Optionholder’s net after-tax proceeds with respect to any payment or
benefits (after taking into account the payment of the Excise Tax and all other
applicable taxes imposed on such payment or benefits) shall be maximized.  The
Repayment Amount with respect to the payment or benefits shall be zero if a
Repayment Amount of more than zero would not result in the Optionholder’s net
after-tax proceeds with respect to the payment or benefits being maximized.  If
the Excise Tax is not eliminated pursuant to this paragraph, the Optionholder
shall pay the Excise Tax.

 

7

--------------------------------------------------------------------------------


 

Notwithstanding any other provision of this subsection, if (i) there is a
reduction in a payment or benefits as described in this subsection, (ii) the IRS
later determines that the Optionholder is liable for the Excise Tax, the payment
of which would result in the maximization of the Optionholder’s net after-tax
proceeds (calculated as if the Optionholder’s payment or benefits had not
previously been reduced), and (iii) the Optionholder pays the Excise Tax, then
the Company shall pay to the Optionholder those benefits which were reduced
pursuant to this subsection contemporaneously or as soon as administratively
possible after the Optionholder pays the Excise Tax so that the Optionholder’s
net after-tax proceeds with respect to the payment or benefits is maximized.

 

If the Optionholder either (i) brings any action to enforce rights pursuant to
this subsection, or (ii) defends any legal challenge to its rights hereunder,
the Optionholder shall be entitled to recover attorneys’ fees and costs incurred
in connection with such action, regardless of the outcome of such action;
provided, however, that, in the event such action is commenced by the
Optionholder, the court finds the claim was brought in good faith.

 

10.                               AMENDMENT OF THE PLAN AND OPTIONS.

 

(a)                                  Amendment of Plan.  The Board at any time,
and from time to time, may amend the Plan.  However, except as provided in
Section 9 relating to adjustments upon changes in Common Stock, no amendment
shall be effective unless approved by the stockholders of the Company to the
extent stockholder approval is necessary to satisfy the requirements of
Rule 16b-3 or any Nasdaq or securities exchange listing requirements.

 

(b)                                  Stockholder Approval.  The Board may, in
its sole discretion, submit any other amendment to the Plan for stockholder
approval.

 

(c)                                  No Impairment of Rights.  Rights under any
Option granted before amendment of the Plan shall not be impaired by any
amendment of the Plan unless (i) the Company requests the consent of the
Optionholder and (ii) the Optionholder consents in writing.

 

(d)                                  Amendment of Options.  The Board at any
time, and from time to time, may amend the terms of any one or more Options;
provided, however, that the rights under any Option shall not be impaired by any
such amendment unless (i) the Company requests the consent of the Optionholder
and (ii) the Optionholder consents in writing.

 

11.                               TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)                                  Plan Term.  The Board may suspend or
terminate the Plan at any time.  Unless sooner terminated, the Plan shall
terminate on the day before the tenth (10th) anniversary of the date the Plan is
adopted by the Board or approved by the stockholders of the Company, whichever
is earlier.  No Options may be granted under the Plan while the Plan is
suspended or after it is terminated.

 

(b)                                  No Impairment of Rights.  Suspension or
termination of the Plan shall not impair rights and obligations under any Option
granted while the Plan is in effect except with the written consent of the
Optionholder.

 

8

--------------------------------------------------------------------------------


 

12.                               EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective as determined by the Board, but no Option shall
be exercised unless and until the Plan has been approved by the stockholders of
the Company, which approval shall be within twelve (12) months before or after
the date the Plan is adopted by the Board.

 

13.                               CHOICE OF LAW.

 

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan without regard to such
state’s conflict of laws rules.

 

9

--------------------------------------------------------------------------------